     Case 3:19-cv-02210-BAS-MSB Document 34 Filed 04/15/21 PageID.506 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
       PETER STROJNIK,                             Case No. 19-cv-02210-BAS-MSB
11
                                      Plaintiff,   ORDER:
12
            v.
                                                   (1) GRANTING PLAINTIFF’S MOTION
13                                                     FOR RECONSIDERATION;
       VILLAGE 1107 CORONADO, INC.,
14                                                 (2) REQUIRING PLAINTIFF TO
                                   Defendant.
                                                       PROVIDE EVIDENCE OF HIS
15                                                     INABILITY TO PAY;
16                                                       AND
17                                                 (3) SETTING MATTER FOR HEARING
18

19         Before the Court is Plaintiff’s Response to the Court’s March 29, 2021 Order to
20   Show Cause (“OSC”) why he should not be held in contempt for failing to comply with
21   the Court’s order to pay attorney’s fees. (ECF No. 33.) Plaintiff alleges he received the
22   Court’s OSC via mail until April 8, 2021—three days after his deadline to respond had
23   passed— and mailed his response the same day, accounting for the lateness of his filing.
24   Further, he states that he is subject to “a superior UCC spousal maintenance lien” arising
25   from his 2013 dissolution and implies that payment of the attorney’s fees would violate the
26   lien and lead to a fraudulent transfer action against him.
27         The Court construes Plaintiff’s response as a motion for reconsideration of the
28   Court’s April 13, 2021 contempt order and ORDERS as follows:

                                                   -1-
                                                                                        19cv2210
     Case 3:19-cv-02210-BAS-MSB Document 34 Filed 04/15/21 PageID.507 Page 2 of 2



 1         (1)    Based on Plaintiff’s representations in his response, the Court GRANTS the
 2   motion and VACATES the contempt order (ECF No. 31).
 3         (2)    Plaintiff is ORDERED to provide evidence of his inability to pay to both
 4   defense counsel and the Court by May 17, 2021. Plaintiff shall provide, at minimum, bank
 5   statements reflecting the current of value of all accounts in his name and a list of all assets
 6   held in Plaintiff’s name or in the name of any entity he controls.
 7         (3)    This matter is set for hearing on June 7, 2021 at 2:30 pm in Courtroom 4B.
 8         IT IS SO ORDERED.
 9
10   DATED: April 15, 2021
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -2-
                                                                                            19cv2210
